                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

KELLY A. BARNETT,

               Plaintiff,                                   Civ. No. 6:18-cv-418-MC

       v.                                                   OPINION AND ORDER

UBIMODO, INC., et al,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff Kelly A. Barnett, proceeding pro se, alleges copyright infringement against

Defendants Ubimodo Inc., Ubimodo Insurance LLC, Ubimodo LTD Canada, and Scott Warner

(collectively, “Ubimodo”). Pl.’s Second Am. Compl. 4–48, ECF No. 41 (“Pl.’s SAC”). Ubimodo

argues that Plaintiff cannot prevail and moves for summary judgment pursuant to Fed. R. Civ. P.

56. Defs.’ Mot. 2, ECF No. 136. Because Plaintiff has failed to raise a genuine dispute of

material fact, this Court GRANTS Defendants’ Motion for Summary Judgment (ECF No. 136).

                                       BACKGROUND

       Plaintiff initiated the present action on March 9, 2018 and filed an Amended Complaint

on April 27, 2018, bringing multiple claims against Ubimodo and various other Defendants. ECF

Nos. 1 and 14. This Court dismissed all of Plaintiff’s claims with prejudice except her copyright

infringement claim, which the Court dismissed without prejudice. Op. and Order, ECF No. 40.

Plaintiff filed a Second Amended Complaint on September 21, 2018, again alleging copyright




1 – OPINION AND ORDER
infringement. ECF No. 41.1 This Court granted Summary Judgment in favor of Defendant

Bedivere Insurance Company on January 9, 2019. ECF No. 71. This Court also dismissed

Plaintiff’s claims against Defendants Starr Indemnity & Liability Company and the Soteria

Institute on July 24, 2019. ECF No. 117. Ubimodo, the only remaining Defendant, now moves

for Summary Judgment. ECF No. 136.

                                         STANDARD OF REVIEW

        This Court must grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). An issue is “genuine” if a reasonable jury could find in favor of the non-moving

party. Rivera v. Phillip Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is “material” if it could affect the outcome

of the case. Id.

        The Court reviews evidence and draws inferences in the light most favorable to the

nonmoving party. Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 988 (9th Cir. 2006) (quoting

Hunt v. Cromartie, 526 U.S. 541, 552 (1999)). When the moving party has met its burden, the

nonmoving party must present “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (quoting Fed.

R. Civ. P. 56(e)) (emphasis in original). The “mere existence of a scintilla of evidence in support

of the plaintiff’s position [is] insufficient” to avoid summary judgment. Liberty Lobby, Inc., 477


1
 After Plaintiff filed a SAC, this Court granted Plaintiff’s Motion for Leave to File an Amended Complaint. See
ECF Nos. 44 and 44-1; Order, ECF No. 63. Rather than filing the Third Amended Complaint (“TAC”) attached to
her Motion, Plaintiff filed a substantially different TAC and four declarations. See ECF Nos. 66–70. Because this
violated Fed. R. Civ. P. 15(a)(2) and Local Rule 15(c) and (d) and exceeded the Court’s leave to file the Proposed
TAC, the SAC remains the operative complaint. Regardless, the additions to the Proposed TAC and filed TAC
would not have changed the outcome here.

2 – OPINION AND ORDER
U.S. at 252. Uncorroborated allegations and “self-serving testimony” are also insufficient.

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).

                                                 DISCUSSION

         As an initial matter, Plaintiff submitted multiple unauthenticated documents—many of

which contain what appear to be her own notes and commentary—in response to Defendants’

Motion. See Pl.’s Resp. Ex. 1, ECF No. 139; Barnett Decl. Att. 1–2, ECF No. 140. Defendants

raised various evidentiary and procedural objections to Plaintiff’s proffered exhibits. Defs.’

Reply 3–4, ECF No. 141. The Court clarified on February 10, 2020 that Plaintiff could file a

surreply addressing Defendants’ evidentiary objections.2 Order, ECF No. 146. Plaintiff failed to

timely file an appropriate surreply. Even if the Court accepted Plaintiff’s exhibits, however, they

do not establish that Ubimodo infringed on her copyright.

         Copyright infringement claims have two basic elements: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Seven Arts

Filmed Entm’t, Ltd. v. Content Media Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013) (quoting

Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). Copyright protection does

not include “any idea, procedure, process, system, method of operation, concept, principle, or

discovery, regardless of the form in which it is described, explained, illustrated, or embodied in

such work.” 17 U.S.C. § 102(b) (emphasis added). Rather, copyright only affords protection to

“the expression of the idea—not the idea itself.” Rosado v. Roman, 2017 WL 3473177, at *5 (D.

Or. Aug. 11, 2018) (quoting Mazer v. Stein, 347 U.S. 201, 217 (1954)).


2
  Plaintiff filed a “Motion for Leave to File Surreply” with a proposed surreply attached on January 10, 2020. See
ECF No. 143. The Court struck Plaintiff’s proposed surreply because it raised numerous arguments outside the
scope of Defendants’ evidentiary objections. Order, ECF No. 146. The Court gave Plaintiff 14 days to file a more
limited surreply pursuant to Local R. 56-1(b). Id.

3 – OPINION AND ORDER
       Plaintiff alleges that she filed a “Flowchart for writing Computer and API code” for

copyright registration on May 17, 2016. SAC ¶ 8. She alleges that Ubimodo installed software

on her computer and obtained “confidential business information and trade secrets.” Id. at ¶¶ 14–

15, 26, 29. She alleges that Scott Warner violated the “[m]oral [r]ights” of her copyright and

other intellectual property. Id. at ¶¶ 27–28. She also alleges that Ubimodo made and caused to be

made “derivative works” of her copyright and “reduced it to practice” as part of a “Smart Safety

App.” Id. at ¶¶ 21, 26, 34–35, 67, 74–75.

       As noted previously, Plaintiff’s copyright infringement claim is unclear. See Op. and

Order 3, ECF No. 117. Plaintiff does not allege that Ubimodo copied or reproduced her

flowchart. She does not say when or how Ubimodo violated her copyright. Instead, she vaguely

asserts that Ubimodo violated the “moral rights” of her copyright, caused derivative works to be

made from it, and “reduced it to practice.” SAC ¶¶ 27–28, 21, 26, 34–35, 67, 74–75. Plaintiff has

not provided any evidence to support these allegations, but even if she had, she fails to state a

cognizable claim for copyright infringement. Once again, Plaintiff fails to appreciate the idea-

expression dichotomy articulated in Feist Publ’ns Inc. and seeks to enforce copyright of a

process, which courts do not recognize. See Op. and Order 4, ECF No. 117; Feist Publ’ns, Inc.,

499 U.S. at 344–62; 17 U.S.C. § 102(b). Plaintiff’s copyright protects her flowchart, not the

ideas or processes that it embodies. No rational trier of fact could find in favor of Plaintiff.

       Because Plaintiff has failed to raise a genuine dispute of material fact, this Court

GRANTS summary judgment as to Plaintiff’s remaining claim against Ubimodo.

                                          CONCLUSION

       Defendants’ Motion for Summary Judgment, ECF No. 136, is GRANTED.



4 – OPINION AND ORDER
IT IS SO ORDERED.



     DATED this 26th day of February, 2020.



                  _s/Michael J. McShane________________________
                                 Michael J. McShane
                             United States District Judge




5 – OPINION AND ORDER
